Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2020

                                    No. 04-19-00868-CV

Sam YOUNGBLOOD; Daniel P. Diepenhorst; Citrus Holdings, LLC; John William Hayes; Bob
 Warshawer; Jay McAnnelly; Ehrenberg Chesler Capital Partners, LLC; Ernest T. Wakabayashi,
Individually and as Trustee of The Wakabayashi Trust; Gil Hodge; Patricia Hodge; Carter Speer;
                            and Kai Wakabayashi (Cross-Appellee),
                                         Appellants

                                              v.

         Phil ZACCARIA and Pioneer C-Stores Management, Inc. (Cross-Appellant),
                                     Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI19312
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       The Unopposed Joint Motion for Substitution of Counsel for Appellees, Phi Zaccaria and
Pioneer C-Stones Management, Inc. is hereby GRANTED.

       It is so ORDERED on February 25, 2020.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ
                    CLERK OF COURT